Miller, J.
The defendant in error Warren commenced this action of replevin before a justice of the peace, where a judgment was rendered for the defendant. Warren appealed to the district court, where also a verdict and judgment were rendered for the defendant. It appears by the record that the defendant was a common carrier, and as such carried boxes of goods for the plaintiff from *543Galena to Mineral Point, and the parties not agreeing about the freight, the defendant retained the boxes, and the plaintiff instituted this action of replevin. The jury found the property to be in the defendant and valued it at $50. But, as, according to' the evidence, the defendant had but about $2.00 interest in the goods, the court refused to enter judgment in his favor for the amount of $50, which would enable him to recover the whole amount of the plaintiff, and entered a judgment for a return of the property.
By the act regulating the action of replevin before justices of the peace, which is the law by which this case is to be disposed of, it is directed, that “if on the trial of the issue joined, the jury shall find for the defendant, then the value of such goods and chattels, together with adequate damages shall be assessed by such jury, and the justice shall thereupon render judgment in favor of the defendant for.the value and damages so found by the jury.” It appears evident that as the directions of this statute must be pursued, the court erred in rendering judgment for a return of the property. The difficulty presented in this case might be obviated in cases in which bailees or officers holding property by virtue of liens or executions are defendants, if the jury were to return specially the nature and extent of the defendant’s interest. The court on such verdict could thereby render such judgment as to do exact justice to the parties.
The court erred in this case, by endeavoring to prevent the defendant from recovering more than he was honestly entitled to, according to the merits of the controversy between the parties.
The district court may with propriety from the facts in this cause order another trial, that a correct verdict may be rendered according to the extent of the interests of the parties.
The judgment of the district court must be reversed and the cause remanded for further proceedings according to law. Ordered accordingly.